                                                                                                       FILED
                                                                                              2019 Dec-05 PM 02:57
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 MIDDLE DIVISION

 NASIM ABKER,                                    )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )    Case No.: 4:19-cv-00946-LSC-JHE
                                                 )
 WILLIAM P. BARR, et al.,                        )
                                                 )
        Respondents.                             )

                                 MEMORANDUM OPINION

       On November 6, 2019, the magistrate judge entered a Report and Recommendation, (doc.

14), recommending that Respondents’ motion to dismiss, (doc. 13), be granted, and the petition

for writ of habeas corpus be dismissed as moot. No objections have been filed. The court has

considered the entire file in this action, together with the report and recommendation, and has

reached an independent conclusion that the report and recommendation is due to be adopted and

approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED as moot. A separate Order will be entered.

       DONE and ORDERED on December 5, 2019.



                                                  _____________________________
                                                         L. Scott Coogler
                                                   United States District Judge
                                                                                             160704
